 



Exhibit 10.48
(NUCRYST LOGO) [o39410o3941000.gif]
PERSONAL & CONFIDENTIAL
January 15, 2008
Katherine J. Turner, Ph.D.
4 Hazelnut Street
Acton, MA 01720
Dear Katherine:
Re: Revised Terms of Employment
This letter (“Letter Agreement”) sets out the amendments we are prepared to
offer to make to the terms of your employment with NUCRYST Pharmaceuticals Inc.
and its subsidiaries (“NUCRYST”) that were set forth in our Offer of Employment
dated May 19, 2006 and accepted by you on May 23, 2006, as previously amended
(the “Terms of Employment”). Accordingly, effective January 1, 2008, we offer to
amend the Terms of Employment as follows:
1.     Severance.   If your employment is terminated by NUCRYST for any reason
other than Cause, or your death or disability, severance will be paid to you in
an amount equal to 6 months of base salary, less applicable taxes and
withholdings, payable in a lump sum within seven (7) days following the date
upon which you provide an executed irrevocable release of all claims against
NUCRYST and its subsidiaries in a form satisfactory to NUCRYST. For the purposes
of this Letter Agreement, “Cause” includes but is not limited to: a
determination by the Chief Executive Officer of NUCRYST (“CEO”), acting
reasonably, that any of the following events has occurred: (i) any willful and
continued failure on your part to faithfully and professionally perform your
duties with NUCRYST; (ii) any material breach or violation by you of any policy,
standard or regulation of NUCRYST; (iii) any dishonest, unethical, fraudulent,
or illegal conduct by you involving the property or affairs or NUCRYST or the
carrying out or your duties or any conduct which, in the reasonable opinion of
the CEO is injurious to NUCRYST or its affiliates or your ability to perform
your duties; or (iv) your conviction of a crime or if you enter a plea of
“guilty” or “no contest” to a criminal offense which, in the reasonable opinion
of the CEO, is injurious to NUCRYST or its affiliates or your ability to perform
your duties; or (iv) any material breach by you of any other written agreement
between NUCRYST or any of its subsidiaries and you including, without
limitation, the confidentiality agreement you entered into with NUCRYST.
2.     Severability.   Should any term or provision of this Agreement be
declared illegal, invalid or unenforceable by any court of competent
jurisdiction and if such provision cannot be modified to be enforceable, such
provision shall, as to such jurisdiction, immediately become null and void, to
the extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Letter Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Letter Agreement in any other jurisdiction. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.
3.     Enurement.   This Letter Agreement shall be binding upon and enure to the
benefit of your heirs, administrators, executors and legal representatives and
shall be binding upon and enure to the benefit of NUCRYST and its subsidiaries.
You shall not assign any of your rights and/or obligations under this Letter
Agreement.
4.     Waiver.   A waiver by either party of any of the terms or conditions of
this Letter Agreement shall not be deemed or construed to be a waiver of such
term or condition for the future, or of any subsequent breach thereof.

 



--------------------------------------------------------------------------------



 



5.     Entire Agreement.   Except as amended herein, all other Terms of
Employment shall continue in full force and effect including, without
limitation, the employee confidentiality agreement signed by you in favor of
NUCRYST.
6.     Modification.   This Letter Agreement may not be amended, modified,
changed or discharged in any respect except as agreed in writing and signed by
both parties.
7.     Governing Law.   This Letter Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to choice of law principles, except where federal law controls. This Agreement
shall be enforced by the federal or state courts located in the Commonwealth of
Massachusetts. You consent to the personal jurisdiction of such courts, and
waive any jurisdiction or venue defenses otherwise available to you.
8.     Independent Legal Advice.   You declare and represent that you have
carefully read and fully understand the terms and provisions of this Letter
Agreement, that you have been given the opportunity to obtain independent legal
advice about it by a lawyer of your own choosing, and that you knowingly and
voluntarily accept the terms of this Letter Agreement.
This Letter Agreement is not to be construed as an agreement, express or
implied, to employ you for any stated term; rather, your employment with NUCRYST
will continue to be “at-will”, meaning that either you or NUCRYST may terminate
your employment at any time and for any reason. Nothing in this offer Letter
Agreement should be construed to be a contract of employment or otherwise alter
your at-will employment status.
This offer is open for acceptance until 5:00 p.m. (Eastern Standard Time) for
five (5) days from the receipt of this letter. Please confirm your acceptance of
this offer by signing the duplicate copy of this Letter Agreement.
This Letter Agreement shall be considered properly executed by any party if
executed and transmitted by facsimile to the other party. Any party sending a
facsimile transmission as herein provided shall promptly forward an originally
executed copy of the Letter Agreement by delivery to the other party.
Sincerely,

          NUCRYST Pharmaceuticals Inc.
      Per: /s/ Thomas E. Gardner       Thomas E. Gardner      President & CEO
Chairman of the Board       

The foregoing is hereby agreed to this 21st day of January, 2008.

                /s/ Katherine J. Turner       KATHERINE J. TURNER, Ph.D.       
   

2